Ford, Judge:
The appeal listed above has been submitted for decision upon a stipulation to the effect that the appraised value of the merchandise involved herein is erroneous and contrary to law and should be corrected to Canadian $1,376 per 1,000 feet, less 9.09 per centum Canadian sales tax, plus wood rails and lags, as invoiced, and that there is no higher export value.
Accepting this stipulation as a statement of fact, I find the proper foreign value of the merchandise covered by this appeal to be Canadian $1,376 per 1,000 feet, less 9.09 per centum Canadian sales tax, plus wood rails and lags, as invoiced. Judgment will be rendered accordingly.